DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 4-7, 11-12, 15 and 18, have been withdrawn based upon Restriction/Election as discussed below. Claims 1-3, 8-10, 13-14, 16-17, 19 and 20 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant's election without traverse of Group I drawn to composition(s) of matter, currently claims 1-3, 8-10 and 13-20 in the reply filed on 01/25/2022 is acknowledged.
	The examiner further required as election of species of: (a) a metal-nucleic acid nanoparticle with specificity to (i) a metal or a patentably indistinct combination thereof; (ii) a nucleic acid, or a patentably indistinct combination thereof; and (iii) an effector molecule, or a patentably indistinct combination thereof. Applicants reply filed 01/25/2022 indicated that Applicants elected species (i). The examiner contacted Applicants representative Todd A. Benni to indicate that the requirement was for a species of each of (a)(i), (a)(ii) and (a)(iii). The examiner added another an iron ion; (a)(ii) is a single-stranded DNA; (a)(iii) is a drug molecule (instant claim 9); and for new species (b) Applicants elected a drug delivery system (instant claims 13-14). In elected Group 1, instant claims 1-3, 8-10, 13-14, 16-17, 19 and 20 read on the elected species.  Affirmation of this election must be made by applicant in replying to this Office action.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 4-7, 11-12, 15 and 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.
Priority
	The U.S. effective filing date has been determined to be 04/03/2019, the filing date of the document PCT/CN2019/081244. Applicant's claim for a foreign priority date of, 10/30/2018, the filing date of document CHINA 201811277020, is acknowledged, however no English translation of the foreign priority document has been provided, and therefore 112(a) support cannot be verified.

Information Disclosure Statement

Specification
	The drawings are objected to because Figures 2, 4B, 5-7 & 9 include text in a language other than English, specifically in the axes (y-axis and x-axis).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
	Claims 8-10, 13-14 are objected to because of the following informalities:  The status identifiers should not indicate these claims are withdrawn. Additionally new claim 18 should be indicated as withdrawn.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3, 8-10, 13-14, 16-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Scope of the Claimed Invention:
	Applicant claims a metal-nucleic acid nanoparticle, wherein the metal-nucleic acid nanoparticle is a nanoparticle having a spherical structure formed by assembly of metal ions with nucleic acids via coordination interaction (instant claim 1). The scope of the claim is broader than the disclosed invention because it encompasses metal-nucleic acid nanoparticle composed of a reduced metal core coated with a nucleic acid, where the disclosure is limited to non-reduced metal ion-DNA agglomerate nanoparticles
Disclosure of the Prior Art:
	RADEMACHER  (US 2008/0213177) teaches nucleic acid coated gold nanoparticles (see whole document), including gold-iron ([0023]) core particles, and single stranded DNA ([0021])(also see Requirement for Restriction/Election, dated 11/26/2021, pp. 7-8). RADEMACHER depicts their nanoparticles as follows:

    PNG
    media_image1.png
    462
    829
    media_image1.png
    Greyscale

	MIRKIN (US 9,617,541) teaches biocompatible infinite coordination polymer (ICP) nanoparticle-nucleic acid conjugates (see whole document) which include metal-ligand coordination complexes arranged as nanoparticles including a nucleic acid such as DNA (see detailed description of MIRKIN below).
Disclosure of the Instant Application:
	The instant Application discloses nanoparticles including metal ion-ligand coordination complexes where the metal ion is iron (Fe2+) and the ligand is DNA. Applicants own NPL (Li et al. cited on IDS dated 05/21/2021, NPL citation No. 1) depicts the nanoparticles as follows:

    PNG
    media_image2.png
    426
    668
    media_image2.png
    Greyscale

Applicants describe in their Li et al. as DNA-based coordination polymer (CP) nanoparticles (DNA-based CP NPs), and particularly they are not described as metal-nucleic acid nanoparticles.
Discussion:
	The claimed compositions encompass reduced metal-nucleic acid compositions (as in RADEMACHER) as well as metal ion-nucleic acid nanoparticles (as in MIRKIN) where the written description is limited to the latter, however, the claimed invention is not. Accordingly, the claims are rejected based on written description as the written description of the as-filed Application does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had .
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chorny et al. (“Magnetically driven plasmid DNA delivery with biodegradable polymeric nanoparticles,” 2007; FASEB; The FASEB Journal, Vol. 21, pp. 2510-2519).
Applicant Claims
	Applicant claims a metal-nucleic acid nanoparticle, wherein the metal-nucleic acid nanoparticle is a nanoparticle having a spherical structure formed by assembly of metal ions with nucleic acids via coordination interaction (instant claim 1). Applicants further claim the metal ions include iron ions (instant claim 16, elected species), and the nucleic acid includes single-stranded DNA (instant claim 17, elected species).
Disclosure of the Prior Art
3O4) in a polylactide core stabilized with oleate and coated with plasmid DNA (single-stranded DNA)(pp. 2510, col. 2 through p. 2511, col. 1, first full paragraph; Figure 1). Chorny et al. discloses magnetite (Fe3O4) was obtained from ferric and ferrous chloride by alkaline precipitation with aqueous sodium hydroxide, resuspended in ethanol and coated with oleic acid by heating under argon gas; the nanoparticles were subsequently combined with PLA/oleic acid and BODIPY 650/665 to form magnetic nanoparticles (MNP’s), and combined with a plasmid DNA solution to coat with the same (instant claims 1-2 & 16-17). Chorny et al. discloses the sizes of nanoparticles range from small (185±3 nm) medium (240±19 nm) to large (375±10 nm) (p. 2512, col. 2, last paragraph; Figure 1B)(instant claim 3).
	Specifically regarding the product-by-process limitation of instant claim 1, that is, “formed by assembly of metal ions with nucleic acids via coordination interaction.”, Chorny et al. clearly discloses the use of ferric and ferrous chloride which one of ordinary skill in the art would have clearly recognized as forming metal ions in solution, and Chorny et al. clearly discloses a DNA-PEI coordination interaction in Figure 1A. Accordingly, the as-claimed product-by-process limitations are met, however, Applicant is reminded that patentability of a product .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
	Claims 1-3, 8-9, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN (US 9,617,541; published April 2017).
Applicants Claims
	Applicant claims a metal-nucleic acid nanoparticle, wherein the metal-nucleic acid nanoparticle is a nanoparticle having a spherical structure formed by assembly of metal ions with nucleic acids via coordination interaction (instant claim 1). Applicants further claim the metal ions include iron ions (instant claim 16, elected species), and the nucleic acid includes single-stranded DNA (instant claim 17, elected species).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            MIRKIN teaches biocompatible infinite coordination polymer nanoparticle-nucleic acid conjugates for antisense gene regulation including metal-ligand complexes containing polynucleotides (see whole document, particularly title & abstract). MIRKIN teaches a metal ligand complex comprising Fe(III), and “In some cases, the metal-ligand complex is in the form of an infinite coordination polymer (ICP) having a repeating formula of Fe2(Compound)3, or ratio of 3 Compound 
	MIRKIN teaches infinite coordination polymer nanoparticles can be used for drug delivery and particularly as gene regulation agents (col. 3, last paragraph through col. 4, line 2)(instant claims 8-9). MIRKIN teaches that “ICP nanoparticles were synthesized from ferric nitrate and ditopic 3-hydroxy-4-pyridinone (HOPO) ligand bearing a pendant azide. Addition of Fe(III) to the solution of the ligand produces nanoparticles, which were colloidally unstable in the presence of salts. Conjugation of DNA to the Fe(III)-HOPO ICP particles, via copper-free click chemistry, afforded colloidally stable nucleic acid nanoconstructs.” (col. 4, lines 10-17; Figure 1).

	MIRKIN teaches a study of the uptake of their nanoparticles in HeLa cervical cancer cells by confocal microscopy (Figure 3a,b) and flow cytometry (Figure 4c) (col. 7, lines 35-55), and further teaches a study including incubation of DNA-ICPs in MCF-7 breast cancer cells for 24 hours, showing a dose-dependent increase in iron concentration (col. 7, lines 55-59).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MIRKIN is that MIRKIN does not expressly teach that their metal-ligand nanoparticles are spherical, however the scheme in Figure 1 clearly implies spherical nanoparticles (see, e.g., MPEP §2144.01)(instant claim 1, “a nanoparticle having a spherical structure”). MIRKIN further teaches a proof-of-concept signal transduction knockdown experiment using SKOV-3 ovarian cancer cells using anti-HER2-DNA-

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce infinite coordination polymer nanoparticles comprising metal-ligand complexes containing polynucleotides such as single-stranded DNA and a metal ion such as an iron ion, said nanoparticles being useful for drug delivery, as suggested by MIRKIN, in order to effectively treat a cancer such as breast, cervical or ovarian cancer, as suggested by MIRKIN.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because MIRKIN discloses how to make and use their nanoparticles. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claims 10, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN as applied to claims 1-3, 8-9, 13, 16 and 17 above, and further in view of LIN (US 2016/0346204; published December, 2016).
Applicants Claims
	Applicant claims a metal-nucleic acid nanoparticle, wherein the metal-nucleic acid nanoparticle is a nanoparticle having a spherical structure formed by assembly of metal ions with nucleic acids via coordination interaction (instant claim 1). Applicants further claim the metal ions include iron ions (instant claim 16, elected species), and the nucleic acid includes single-stranded DNA (instant claim 17, elected species).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            MIRKIN teaches biocompatible infinite coordination polymer nanoparticle-nucleic acid conjugates for antisense gene regulation including metal-ligand complexes containing polynucleotides, as discussed above and incorporated herein by reference. 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MIRKIN is that MIRKIN does not expressly teach a species of drug such as an anti-tumor drug useful for drug delivery.
	LIN teaches nanoscale coordination polymer nanoparticles for co-delivery of multiple therapeutic agents, including chemotherapeutic agents (see whole document, particularly the title and abstract)(instant claim 14, 19 & 20, anti-tumor drug). LIN teaches “there is an ongoing need for additional delivery vehicles for improving the delivery (e.g., the targeted delivery) of both nucleic acid and [photosensitizer] PS therapeutics. In particular, there is a need for delivery vehicles that can deliver nucleic acids or PSs in combination with other therapeutics (e.g., non-nucleic acid/non-PS chemotherapeutics) in order to increase treatment efficacy, e.g., by overcoming drug resistance by treating cancers via multiple mechanisms of action.” ([0061]).
	LIN teaches “the presently disclosed subject matter provides a nanoscale particle for co-delivery of a plurality of therapeutic agents, said nanoscale particle comprising: a core comprising a metal-organic matrix material, optionally wherein the metal-organic matrix material comprises a coordination polymer; and a plurality of therapeutic agents, optionally wherein said plurality of therapeutic agents comprise: (i) at least two chemotherapeutic agents, such as at least two non-nucleic 
	LIN teaches chemotherapeutic include drug known to treat cancer including conventional chemotherapeutic agents such as “alkylating agents (e.g., melphalan), anthracyclines (e.g., doxorubicin), cytoskeletal disruptors (e.g., paclitaxel), epothilones, histone deacetylase inhibitors (e.g., vorinostat), inhibitors of topoisomerase I or II (e.g., irinotecan or etoposide ), kinase inhibitors (e.g., bortezomib ), nucleotide analogs or precursors thereof (e.g., methotrexate), peptide antibiotics (e.g., bleomycin), platinum based agents (e.g., cisplatin or oxaliplatin), retinoids (e.g., tretinoin), and vinka alkaloids (e.g., vinblastine).” ([0083] & [0160]).
	LIN teaches further teaches that “In some embodiments, the nanoparticle core can comprise between about 10 weight% and about 50 weight % of the non-nucleic acid chemotherapeutic agent […].” ([0183])(instant claim 10). LIN further makes clear that their compositions encompass an effective amount for achieving a desired effect ([0227]-[0228]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce infinite coordination polymer nanoparticles comprising metal-ligand complexes containing polynucleotides such as single-stranded DNA and a metal ion such as an iron ion, said nanoparticles being useful for drug delivery, as suggested by MIRKIN, in order to effectively treat a cancer such as breast, cervical or ovarian cancer, as suggested by MIRKIN, and to include a conventional chemotherapeutic drug such as doxorubicin in an amount of about 10-50 weight %, as taught by LIN.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because MIRKIN discloses how to make and use their nanoparticles, and LIN teaches conventional chemotherapeutic agents. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruiz-Molina (US 2011/00664775) is cited as teaching metallo-organic nanoparticles composed of a metal ion salt and an organic ligand where the metal salt includes zinc and the organic ligand includes DNA (see, whole document, particularly claims 1-9); and Imaz et al. (“Coordination polymer particles as potential drug delivery systems,” 2010, RSC; Chemical Communications, Vol. 46, No. 26, pp. 7437-4739) is cited as teaching coordination polymer nanoparticles for drug delivery (see whole document).
	Claims 1-3, 8-10, 13-14, 16-17, 19 and 20 are pending and have been examined on the merits. The drawings are objected to; Claims 8-10, 13-14 are objected to; claims 1-3, 8-10, 13-14, 16-17, 19 and 20 are rejected under 35 U.S.C. 112(a); claims 1-3, 16 and 17 are rejected under 35 U.S.C. 102(a)(1); and Claims 1-3, 8-10, 13-14, 16-17, 19 and 20 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619   



/TIGABU KASSA/Primary Examiner, Art Unit 1619